DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 10/4/2021 is acknowledged.
Claims 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term 50 mm or larger and 100 mm or smaller is indefinite as it is unclear to what extent the larger and smaller portions include.  It is to be understood that the intended range is 50-100, but correction will be required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-12 are rejected under 35 U.S.C. 102a1 as being anticipated by JP 3,139,358 U (translation already of record and hereby referred to as ‘358)
Regarding claim 1, ‘358 teaches a method of recovering pulp fibers (see abstract and claim 1) from a used absorbent article (paper diaper [0010]) which includes pulp fibers and superabsorbent polymers (abstract and [0010]), the method comprising:
a reception process of putting a collection bag enclosing the used absorbent article into a container (collection body [0010]);
a crushing process of, while transferring the collection bag inside the container to a crushing device which is connected to the container [0010], crushing the used absorbent article inside the collection bag together with the collection bag within an inactivation aqueous solution by the crushing device [0010-0012]; and
a separation process of separating the pulp fibers, superabsorbent polymers, and the inactivation aqueous solution by a separation device from crushed matter and the inactivation aqueous solution which are obtained by the crushing process [0015 and  0024-0031].
Regarding claims 7-12, ‘358 further teaches that the collection bag and waste material is supplied to the above portion of the crushing device where the crushing crushes the collecting device and the material together before lowering it into the lower 

Claim Rejections - 35 USC § 102/103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-6 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 3,139,358 U (translation already of record and hereby referred to as ‘358).
Regarding claim 2, ‘358 further teaches the act of adding the collection containers into the top portion of the apparatus and allowing contact with the water and chemical treatments [0010-0018].  It is then taught that the top section then utilizes a “punching metal” [0019] in conjunction with the crushing and agitation blades [0020-0022].  These blades are taught to be provided at angles to the outer periphery and have a smaller diameter than of the screen in a rotational fashion [0015-0022].
The crushed solution is then separated into the collectable components and moved through the apparatus for further processing and collection [0010-0022].
While ‘358 does not utilize the specific terms of punching a hole in the collection bag, it is clear from the language of a punching metal and having the movable blades create openings to allow of the crushing and separation of the components in the device that such a hole is created by the device and operation of ‘358 even if different terminology is utilized.  In the alternative it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a hole punching operation as the opening of the collection device as it is a simply substitution of the movable blades as explicitly taught to a conventional hole punch to allow for the fluids to come into contact with diapers prior to crushing in a conventional manner. 
Regarding claims 3-6, ‘358 remains as applied above and further details that the material is crushed along with the collection bag and is then treated in solution to aid in the separation of pulp from polymer material to the eventual collection.
The above descriptions of the punching mechanism is maintained in regards to claims 3 and 6, the blades that are detailed in the ‘358 would provide the same hole punching operation as the devices being claimed.  Alternatively they perform in a functionally equivalent manner to the claimed steps and depictions in the figures.  It is recommended to provide a showing of criticality to the methodology of creating the holes to overcome the Examiner’s stance of functional equivalence. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748